Citation Nr: 1760572	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran had a videoconference hearing before the undersigned. A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and a psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine is shown by the record to be causally related to his service.



CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met. 38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for a low back condition. Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence may be competent evidence to establish incurrence of a disability in service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

While the Veteran's service treatment records (STRs) are silent as to a low back injury in service, the Board notes the Veteran's testimony during his October 2017 hearing. The Veteran stated that while he was in service, he got hurt several times. Specifically, the Veteran reports that every time he got hurt, his sergeant put him on light duty for the day, but he was never provided treatment, and no x-rays were taken. The Veteran conveys that he lived in a lot of pain, and while he thought he was doing the right thing being in the service and that he would get better, his condition only became worse. The Veteran also reported that the first time he was provided treatment and diagnosed with a back condition was shortly after his separation from service at a VA medical facility.

The Board also recognizes the Veteran's description of his military occupational specialty (MOS) during his service with the 530th Engineering Company. See also DD-214. Indeed, the Veteran testified both during his October 2017 hearing and in statements received in April 2011 that his duties involved heavy construction, including bridge construction in Vietnam. He stated that working on such heavy construction projects was very demanding work, and caused many injuries. 

The Veteran's statements are corroborated by another lay statement of record, from Mr. C.W.G., a fellow bridge specialist who states he served with the Veteran in Vietnam. Mr. C.W.G. reported he and the Veteran were bridge specialists who were trained to deploy bridges and repair roads. Pertinently, he stated that the Veteran was injured several times while performing his duties, and that while the Veteran would complain about his pain, he carried on with his duties thinking things might improve. Mr. C.W.G. also indicated that when the Veteran reported an injury to his superior officer, rather than being sent for medical evaluation, the Veteran would instead be placed on light duty.

While the Board acknowledges and considers credible the Veteran's statement that he was first diagnosed with a low back condition only a few months after separation from service, the earliest medical evidence of record is from March 2010. The March 2010 medical record is a VA treatment note indicating the Veteran presented for a "re-check," and that he was still experiencing low back pain. Indeed, the Veteran also reported that he has had lumbar spine disc problems since the age of 22. It seems he was also trying to report that his spinal surgeon would not operate on him unless it was established that he could not move. Further, the Veteran reported numbness to his legs since he hurt his back in service.

In June 2011, the Veteran was afforded a VA examination to assess the nature and etiology of his low back condition. The examination is shown to have been based on a review of the Veteran's medical records. The examiner confirmed that the Veteran has degenerative disc disease of the lumbar spine. The examiner also indicated that the problem associated with the diagnosis is a low back injury. The examiner indicated a clinical history of a remote low back injury, and an x-ray confirmed the Veteran's diagnosis. Indeed, when noting the history of the Veteran's condition, the examiner indicated that his "best guess" was that the low back injury occurred in 1964 as reported by the Veteran, and further pointed to his MOS as an engineer in the bridging group.  While the Board recognizes the VA examiner did not offer a separate opinion as to the nature and etiology of the Veteran's low back condition, the examiner has indicated through the examination that he relates the Veteran's current back disability to his injury in service. 

The examination is bolstered by additional medical evidence of record, including a probative October 2011 letter from Dr. M.B. In the letter, the physician noted that the Veteran described his onset of recurrent low back pain as being in service. The doctor noted that the Veteran's MOS entailed lifting heavy beams of steel and servicing transport motor vehicle tires. The Veteran's degenerative disc disease was confirmed. Dr. M.B. opined that it is "reasonable to conclude" that the Veteran's lumbar degenerative disc disease "is at least in part a consequence of his active duty service."

Upon review of the record, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted. The Veteran has presented evidence showing his current diagnosis of degenerative disc disease of the lumbar spine. Additionally, while STRs are silent as to any treatment for back problems, the Veteran and the buddy statements of record consistently and adequately confirm the occurrence of back injuries in service and explain the lack of treatment in service for his back injury. 

The evidence of record shows that the Veteran's back disability was at least as likely as not incurred in service. The Veteran's MOS involved heavy construction. The June 2011 VA examination shows the Veteran has a current disability resulting from a remote in-service injury. The VA examination evidence is both corroborated and strengthened by a more conclusive medical opinion of October 2011, wherein Dr. M.B. states it is reasonable to conclude the Veteran's back condition is at least in part a consequence of his active duty service. Indeed, both the examiner and Dr. M.B. point to the Veteran's MOS in reaching their conclusions. 

Furthermore, the Board has found the lay statements of record to be both credible and probative. Mr. C.G.'s and the Veteran's statements are consistent, clear and specific in conveying that the Veteran was indeed injured in service while performing heavy construction duties, and that rather than being sent for medical treatment, it was standard practice to be placed on short-term light duty after an injury. Indeed, 2011 radiological imaging confirm the Veteran's current disability. 

It is clear to the Board that the Veteran's current back disability had its onset in service. Accordingly, with all three criteria met, service connection for degenerative disc disease of the lumbar spine is granted.


ORDER

The claim of entitlement to service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD. 

The Veteran was not afforded a VA examination in connection with this claim. VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran reported in an October 2011 statement that during training for Vietnam, he was having trouble with his rifle jamming, which led to nightmares about his rifle jamming during combat. He also stated that many of his friends were killed within weeks of going to Vietnam, and that scared him very much. Furthermore, the Veteran indicated that he was experiencing nightmares and trouble sleeping ever since service and that he had been diagnosed with PTSD, nightmares and anxiety disorder. 

Indeed, the medical record shows the Veteran has a current diagnosis of anxiety disorder and PTSD with moderate stressors. In January 2010, Dr. C.H. evaluated the Veteran and assigned a GAF score of 58, suggesting moderate symptoms. Dr. C.H. noted at the time that the Veteran reported weekly nightmares related to experiences in service. The Veteran was also prescribed Citalopram, and was instructed to follow up.

Based on the above facts, and in light of the fact that the McLendon elements are met, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the nature of the Veteran's psychiatric conditions, and whether any such disorder was incurred in service. See id.

Bilateral Hearing Loss

Review of the record demonstrates that VA treatment records are missing from the claims file. The Veteran indicated in a statement received in April 2011 that upon his return from the military, he presented to VA, where he was diagnosed with hearing loss, tinnitus and ruptured discs in his back. However, the earliest treatment notes of record for the Veteran's bilateral hearing loss are in October 2007. The Board also notes that an October 2011 letter from Dr. M.T. indicates that the type of hearing loss the Veteran suffers from can be caused by loud noise exposure.

While a VCAA notice was sent to the Veteran, there is no documentation of record memorializing the AOJ's attempts to obtain these missing records or that such records are unavailable. Therefore, efforts should be made to obtain these missing records on remand.  Indeed, VA medical records are considered to be in the constructive possession of VA. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

Further, review of the claims file reflects that a VA examination was conducted in June 2011; at that time, audiological testing reflected the Veteran had hearing loss bilaterally. However, the examiner opined that the Veteran's hearing loss was not caused by or a result of military service, due to fact that normal hearing test results were obtained at the Veteran's service separation in 1965.

Once VA undertakes the effort to provide an examination when developing a claim for service connection, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311. The Board further notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.

Here, the Board finds that the examiner essentially concluded the Veteran's hearing loss was not related to his military service solely because his hearing acuity was within normal limits at separation. However, the Court in Hensley specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity. Hensley, supra.

Given the inadequate rationale provided, the Board finds that another VA examination is necessary. Therefore, the Board finds that a remand is necessary to obtain an addendum opinion based on an examination and full reading of the medical record and consideration of the Veteran's statements of record.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Obtain all of the Veteran's outstanding treatment records for his psychiatric disorder and bilateral hearing loss. The Veteran must be provided with the necessary authorizations for the release of any treatment records. 

2. Psychiatric disorder: After the above development has been completed, to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current psychiatric disorder, to include PTSD and anxiety disorder. The claims file, including a copy of this Remand, must be made available to the examiner. A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner must provide a medical opinion addressing the following:

a. Identify the current psychiatric diagnosis.

b. For each diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to service.

In answering the above, the VA examiner must consider and address the Veteran's lay statements regarding his traumatic experiences, as well as Dr. H.C.'s diagnosis, evaluation and treatment notes of record.

3. Bilateral hearing loss: Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and etiology of his bilateral hearing loss. The claims file, including a copy of this Remand, must be made available to the examiner. A record of the review of the claims file should be documented in the examination report.

Following an examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss had its clinical onset during military service or is related to any in-service disease, injury, or event.

In answering the above, the VA examiner should consider and address the following:

* The Veteran's lay statements of record.

* The June 2014 VA examination of record including the conclusion and rationale.

* The October 2011 letter from Dr. M.G. who stated that the type of hearing loss the Veteran is diagnosed with can be caused by loud noise exposure such as gunfire, grenades and explosions.

The examiner is reminded that normal hearing at separation is not, in and of itself, sufficient rationale to conclude that any current hearing loss is not related to in-service noise exposure.

4. Then, readjudicate the claims. If the benefits sought on appeal remain denied, in whole or in part, provide the Veteran a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


